Chapman, C. J.
As the case stood at the former hearing, it appeared that the title derived from the collector of taxes was still in Wallace, because he, being disseised, could convey no title to Bean. But evidence is now offered tending to prove that his deed to Bean was delivered on the land, that thus his title passed, and that the plaintiff had notice of the transfer. For this reason, it is now contended that the tender ought to have been made to Bean. If this were so, it would affect the question of costs, but not the right to redeem. But if it be true that the deed was delivered on the land, yet we think it is not proved that the plaintiff had notice of the transfer. Wallace testifies that he gave notice of it to the plaintiff when the tender was made; but Fiske, who was present and took part in the transaction, positively denies it, and the plaintiff has no recollection of such notice. This leaves the matter in doubt. As Wallace was the purchaser at the collector’s sale, and no notice had been given of the delivery of his deed to Bean on the land, and the plaintiff’s tenants had been left in undisturbed possession of the land, and neither Bean nor any of the subsequent parties had made claim to the land, we think the plaintiff properly made the tender to Wallace, and was not bound to make further inquiry.
The defendant Emerson has not appeared, and the bill is taken for confessed as to him. The other defendants appear and contest the plaintiff’s right to redeem. But they have not *447interpleaded among themselves. The court is not called upon to decide, under these circumstances, which of them is entitled to receive the money; and the plaintiff may pay it into court, and will thereupon be entitled to a decree of redemption, with costs against those defendants who have contested his right, namely, Wallace, Bean, Butterfield and Mills.